DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.  Please consider the following.
i.	Applicant argues that amendment to [0540] of the instant application to associate “...email application interface...” with reference numeral 4110 resolves the objection to specification.
By this amendment, grounds of the original objection to the specification are overcome while new grounds of objection to the specification are produced.  Please see the below objection to the specification, as said grounds will not be repeated here, for brevity sake.
ii.	Applicant argues that the amendment of claims 18 – 21, 35 resolves the rejection of limitations directed to non-statutory subject matter.
The Office agrees.  The rejection under 35 U.S.C. 101 is withdrawn.
iii.	Applicant argues that the reference Taine et al. (2017/0324784) does not teach receiving touch input within the messaging output area, which is substantiated with the allegation that Taine appears to require tapping the video icon a the top of the screen above the messaging output area or tapping on an interactive element, outside of the messaging output area or overlaying the messaging area, but not within the messaging output area containing the messaging content.

The argued point that Taine is interpreted as providing a teaching of interactive elements that are “...overlaying the messaging area, but certainly not within the messaging output area containing the messaging content...” appears to identify small-overlay-window (630 of Figure 6B) having a position overlapping a non-messaging output area (provided no corresponding reference numeral, comprising text “...Michael...Viewing Conversation...” and separated by solid horizontal line from messaging output area), but neither acknowledges nor contests the overlap of the small-overlay-window (630) or interactive element (640) with the portion of the display/interface area below the aforementioned solid horizontal line, corresponding to an equivalent teaching of messaging output area, as clarified in footnote discussion of [0077] and Figure 3 of Taine.  The argument is not persuasive.
iv.	Applicant argues that neither Taine nor the reference Cho (2016/0037311) receive an instant message to initiate video conferencing, and combination of the two relies on impermissible hindsight. 
The Office respectfully disagrees.  Despite having copied and pasted portions of the Office Action in the response, the merits of the rejection form no basis of the argued deficient teaching.  Please consider said merits in the following, more plainly stated manner.  


Cho’s list of applications does not explicitly include video conferencing.  
Taine teaches an analysis of conditions including interest or availability [0086] forming the basis (“...trigger event...”) to send a notification [0087] to initiate a video call [0094].
Inclusion of Taine’s video call among Cho’s list of applications does not exceed skill of an artisan, at least by Cho’s expandable application list, and both references’ context provided by an analogous “...trigger event...” to prompt presenting any single application for selection, to the user.
Applicant’s response neither acknowledges nor contests these grounds, and ultimately argues that no single one of Cho nor Taine teaches in its entirety receiving an instant message to initiate video conferencing: a piecemeal analysis attacking each reference in a vacuum void of the other.  The argument is not persuasive. 

Specification
3.i.	Prior grounds of objection to the specification on grounds of the reference numeral 4110 (Figure 47G) not being found in the text of the specification are hereby withdrawn.  Please see new grounds of objection below.
3.ii.	Reference numeral 4110 (Figure 47G) does not identify an email application interface (see instead example of editable content 1400 of Figure 14E).  The taskbar-like portion of the top-most region of 4110 (comprising features akin to at least one among Figure 3A’s 302, 304 – 
3.iii.	Until the new, above indicated informality – produced by the recent amendment of [0540] of the instant application – is resolved, reference numeral 4110 will instead be interpreted to represent one among user interface (e.g. 200 in Figure 2A [0199]) or touch screen (e.g. 112 of Figure 8A [0294]).

Claim Rejections - 35 USC § 112
4.	Prior grounds of rejection of limitations having failed the written description requirement are hereby withdrawn.

Claim Rejections - 35 USC § 101
5.	Prior grounds of rejection of limitations directed to non-statutory subject matter are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 22 – 24, 32 – 35, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taine et al. (2017/0324784; hereinafter Taine).

Regarding claim 22, Taine discloses a method for communicating between users [0001], comprising: 
at an electronic device (1400 of Figure 14) including, one or more processors (1402), memory (1404), and a touch-sensitive display (1408; [0110]: Touch screen): 
displaying a communication user interface for instant messaging (Figure 6A – 6C; [0087]: Shared chat thread); 
displaying messaging content in a messaging output area (Either one of textual notification 620, or example in Figure 3 comprising instances of respective users’ sent messages, where such messages similarly appear in the conversation of Figures 6A – 6C1), between the electronic device (802 of Figure 8) and at least one other electronic device (804), within the communication user interface ([0087]: Shared chat thread); 
receiving a touch input within the messaging output area of the communication user interface to initiate video-conferencing between the electronic device and the at least one other electronic device ([0097]: “...reply-input from the callee-user requesting that the media stream be sent...may perform a gesture {e.g., a tapping 
in response to receiving the touch input within the messaging output area of the communication user interface, initiating video-conferencing between the electronic device and the at least one other electronic device ([0097]: “...Figure 6C illustrates a display of a callee-user’s client system 130 following a reply-input...requesting that media be sent...may display the video stream...in the small-overlay window 650...”).  

Regarding claim 23, Taine discloses the method of claim 22.  Taine discloses the method wherein initiating video-conferencing comprises displaying within the communication user interface the messaging content and video-conferencing content between the electronic device and the at least one other electronic device, wherein at least one of the messaging content and the video-conferencing content overlays the other (Full-screen view of Figure 5B [0081] is alternative to positioning in Figure 5A, covering portion previously occupied by “...latest chat messages...” [0077]).  

Regarding claim 24, Taine discloses the method of claim 22.  Taine discloses the method wherein video-conferencing is between the electronic device and two or more other electronic devices ([0073]: “...communication between two or more users over their respective client systems involving...video...”).  



Regarding claim 33, Taine discloses the method of claim 22.  Taine discloses the method wherein the touch input is a swipe gesture ([0097]: “...the callee-user may perform a gesture {e.g....a swipe...)...interpreted as...requesting that a suitable media stream be sent...”).  

Regarding claim 34, Taine discloses an electronic device (1400 of Figure 14), comprising 
a touch-sensitive display (1408; [0110]: Touch screen); 
one or more processors (1402); 
memory (1404); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions ([0107]: “...instructions, such as those making up a computer program...from...memory 1404...”) for: 
displaying a communication user interface for instant messaging (Figure 6A – 6C; [0087]: Shared chat thread); 
displaying messaging content in a messaging output area (Either one of textual notification 620, or example in Figure 3 comprising instances of respective users’ sent messages, where such messages similarly appear in the conversation of 2), between the electronic device (802 of Figure 8) and at least one other electronic device (804), within the communication user interface ([0087]: Shared chat thread); 
receiving a touch input within the messaging output area of the communication user interface to initiate video-conferencing between the electronic device and the at least one other electronic device ([0097]: “...reply-input from the callee-user requesting that the media stream be sent...may perform a gesture {e.g., a tapping gesture, a swipe gesture, a click} over the small-overlay-window 630 or the interactive element 640...”); and 
in response to receiving the touch input within the messaging output area of the communication user interface, initiating video-conferencing between the electronic device and the at least one other electronic device ([0097]: “...Figure 6C illustrates a display of a callee-user’s client system 130 following a reply-input...requesting that media be sent...may display the video stream...in the small-overlay window 650...”).  

Medium claim 35 is rejected as reciting limitations similar to device claim 34.

Regarding claim 38, Taine discloses the method of claim 22.  Taine discloses the method including: in response to receiving an input at a video conferencing user interface that is displayed in response to initiating video-conferencing ([0081]: “...display of the video stream may default to being...a larger region...” shown in Figure 5B), begin displaying .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 25, 26, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Taine in view of Park et al. (2015/0172584; hereinafter Park).



Taine fails to explicitly disclose the method wherein the messaging content overlays the video- conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alternative form of the camera preview screen being expanded to fill the screen (Figure 9), remaining visible behind the message history.  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method Taine to be modified wherein the messaging content overlays the video- conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.  

Regarding claim 26, Taine discloses the method of claim 23.  
Taine fails to explicitly disclose the method including: in response to receiving the touch input within the messaging output area of the communication user interface, displaying an input area overlaying at least a portion of the video-conferencing content.  
However, Park’s touch sensitive display interface [0070] comprising a message history and preview screen of captured video [0014], when disposing said preview screen in the area of the message history (Figure 5), may receive multi touch on the preview screen [0106] to expand the preview screen as a wallpaper screen (Figure 9), having an input area 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Taine to be modified as including: in response to receiving the touch input within the messaging output area of the communication user interface, displaying an input area overlaying at least a portion of the video-conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.  

Regarding claim 39, Taine discloses the method of claim 22.  Taine discloses the method wherein initiating video conferencing (Figure 6B) comprises a message history and preview screen of captured video [0014] displaying within the communication user interface the messaging content (Area comprising position of message “...Michael is sharing live video.  Tap to share video back.  Swipe down to hide...” interpreted to correspond to position of chat messages [0077] when present as shown in Figure 3) and video-P29949USC1/63266-7663-US9Response to Office Actionconferencing content between the electronic device and the at least one other electronic device (630, 650 of Figures 6B, 6C; [0096], [0097]).
Taine does not explicitly disclose the method wherein at least one of the messaging content overlays the video-conferencing content.
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Taine to be modified wherein at least one of the messaging content overlays the video-conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.

ii.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taine in view of Park, as applied to claim 25 above, and further in view of Geiger et al. (2017/0054663; hereinafter Geiger).

Regarding claim 27, Taine in view of Park discloses the method of claim 25.  
Taine in view of Park does not explicitly disclose the method wherein the messaging content is at least partially transparent to allow the underlying video-conferencing content to be simultaneously viewed.  
In the same field of endeavor, Geiger discloses a mobile device [0001] capturing and importing video into a messaging application ([0054]; Figure 5A).  Message bubbles (Figure 5F: e.g. 343-8...343-10) are formed with a transparency to maintain the visibility of the video underneath [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].


iii.	Claims 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taine in view of Payne (2014/0885334).

Regarding claim 28, Taine discloses the method of claim 23.  Taine discloses the method wherein the messaging content includes message bubbles that represent messages sent at different times (Figure 7: “18 mins,” “...16 mins...” or other temporal labels are interpreted to be similarly applied to a portion of views in Figures 6A – 6C “...where the latest chat messages may be displayed...” [0077]).
Tain does not explicitly disclose the method wherein each message bubble has a transparent background.  
In the same field of endeavor, Payne discloses the viewing of camera captured content while text messaging [0001] establishing text message bubbles (Figure 3A) as either transparent or semi-transparent to ensure the background remains at least partially visible [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Taine to be modified wherein each message bubble has a transparent background in view of the teaching of Payne to ensure the background remains at least partially visible.  

Regarding claim 30, Taine in view of Payne discloses the method of claim 28.  
Taine does not explicitly disclose the method wherein the messaging content includes textual information or other visual information that is not transparent.  
However, Payne’s viewing of camera captured content while text messaging [0001] establishes text message bubble (Figure 3A) as either transparent or semi-transparent while the text content therein is opaque to remain legible [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Taine to be modified wherein the messaging content includes textual information or other visual information that is not transparent in view of the teaching of Payne to keep the messages’ text legible.  

iv.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Taine in view of Payne, as applied to claim 28 above, and further in view of Geiger (this combination of references hereinafter referred to as TPG.

Regarding claim 29, Taine in view of Payne discloses the method of claim 28.  
Taine in view of Payne does not explicitly disclose the method wherein the transparent background has a transparency that is based on the different times the messages were sent.  
However, Geiger’s mobile device [0001] imports video into a messaging environment ([0054]; Figure 5F) wherein older messages are made more transparent [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].


v.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taine in view of Gottlieb (2013/0191479).

Regarding claim 31, Taine discloses the method of claim 23.  
Taine does not explicitly disclose the method wherein displaying the video-conferencing content includes fading-in the video-conferencing content.  
In the same field of endeavor, Gottlieb manages video communication among a group of people [0002] with an intermediate mode [0012] or comparable representation [0048], from which a transition to a user’s video occurs by being faded in, as a measure to ensure robust communication [0043] corresponding to higher resolution and refresh rate [0012].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Taine to be modified wherein displaying the video-conferencing content includes fading-in the video-conferencing content in view of the teaching of Gottlieb to ensure robust communication.  

-----

Cho (2016/0037311) in view of Taine.

Regarding claim 2, Cho discloses a method for communicating [0003] between users [0066], comprising: 
at an electronic device (Figure 56) including, one or more processors (Comprising 1730, 1740; [0391]), memory (Comprising 1710, 1720), and a touch-sensitive display (1470; [0402]): 
displaying a communication user interface (Within 2100 of Figure 58; [0439]) for instant messaging (e.g. Figure 20A); 
displaying messaging content (Comprising 53), between the electronic device (Comprising 100 of Figure 1) and at least one other electronic device (200), within the communication user interface (Of 100); 
receiving a message (S1005 of Figure 12A) comprising an inquiry [0029] from the at least one other electronic device (200); 
in response to receiving the message (Recognizing received message without user input [0023] is an alternative to the illustration in Figure 20A of manual user selection of the message [0298]): 
displaying an affordance within the communication user interface (Figure 20A; [0298]: Selectable content/applications displayed which are relevant to the question discerned from a received message); and 


Cho does not explicitly disclose the method wherein the inquiry is to initiate video-conferencing with the at least one other electronic device, the affordance displayed pertains to video conferencing and when selected, initiates video-conferencing with the at least one other electronic device.
In the same field of endeavor, Taine discloses a communication interface [0001] comprising at least two users’ (Figure 8: 802, 804) shared chat thread (Figure 6A) and video-call interactive element (610).  The element is animated as a notification in response to a trigger event [0087] indicating a degree of another user’s interest or availability [0086], initiates a video call session [0094].  This is among the functionality preventing a break in continuity during device use across applications [0006].  
Cho’s inclusion of voice call management [0414] is not an outright statement that it is among recommendations that can be provided within the text messaging service [0362].  However, Cho’s admission that software may omit existing components or include additional components [0417] encompasses modifying the range of keywords recognizable by natural language analysis3 [0070], modifying the range of displayed 4 [0289] and modifying the range of selectable recommended applications5 [0159].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the inquiry is to initiate video-conferencing with the at least one other electronic device, the affordance displayed pertains to video conferencing and when selected, initiates video-conferencing with the at least one other electronic device in view of the teaching of Taine to prevent a break in continuity during device use across applications.

Regarding claim 3, Cho in view of Taine discloses the method of claim 2.  
Cho does not explicitly disclose the method wherein initiating video-conferencing comprises displaying within the communication user interface the messaging content and video-conferencing content between the electronic device and the at least one other electronic device, wherein at least one of the messaging content and the video-conferencing content overlays the other.  
However, Taine’s communication interface [0001] comprises windows (630 of Figure 6B, 650 of Figure 6C) shown positioned away from new chat messages [0077], or in the alternative full-screen display of Figure 5B [0081].  Occupying the whole of the interface with users’ windows is interpreted to form them as overlaying the messaging content, visible in the alternative view of Figure 5A.  This is among the functionality preventing a break in continuity during device use across applications [0006].


Regarding claim 4, Cho in view of Taine discloses the method of claim 2.  
Cho does not explicitly disclose the method wherein video-conferencing is between the electronic device and two or more other electronic devices.  
However, Taine’s communication interface [0001] establishes a call session comprising video between two or more devices [0073].  This is among the functionality preventing a break in continuity during device use across applications [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein video-conferencing is between the electronic device and two or more other electronic devices in view of the teaching of Taine to prevent a break in continuity.  



Cho does not explicitly disclose the method wherein the video conferencing content covers substantially all of the display.  
However, Taine’s communication interface [0001] provides overlay windows (Comprising 510 of Figure 5A) in the alternative positions of away from a messaging area [0077] or full-screen (Figure 5B; [0081]).  This is among the functionality preventing a break in continuity during device use across applications [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the video conferencing content covers substantially all of the display in view of the teaching of Taine to prevent a break in continuity.  

Regarding claim 14, Cho discloses an electronic device [0003], comprising 
a touch-sensitive display (1470 of Figure 56; [0402]); 
one or more processors (Comprising 1730, 1740; [0391]); 
memory (Comprising 1710, 1720); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors [0393], the one or more programs including instructions for: 
displaying a communication user-interface (Within 2100 of Figure 58; [0439]) for instant messaging (e.g. Figure 20A); 

receiving a message (S1005 of Figure 12A) comprising an inquiry [0029] from at least one other electronic device (200); 
in response to receiving the message (Recognizing received message without user input [0023] is an alternative to the illustration in Figure 20A of manual user selection of the message [0298]): 
displaying an affordance from within the communication user-interface (Figure 20A; [0298]: Selectable content/applications displayed which are relevant to the question discerned from a received message); and 
in response to receiving a first input on the affordance (Figure 21; [0307]: Illustrated user’s hand selecting visual representation of application, from among available responses), selecting content and/or an application responding to the inquiry (e.g. With map screen [0312] providing user location [0394]) from the at least one other electronic device (200 of Figures 1, 12A).  
Cho does not explicitly disclose the device wherein the inquiry is corresponding to video-conferencing, the affordance displayed pertains to video conferencing and when selected, initiates video-conferencing with the at least one other electronic device. 
In the same field of endeavor, Taine discloses a communication interface [0001] comprising at least two users’ (Figure 8: 802, 804) shared chat thread (Figure 6A) and video-call interactive element (610).  The element is animated as a notification in response to a trigger event [0087] indicating a degree of another user’s interest or availability [0086], 
Cho’s inclusion of voice call management [0414] is not an outright statement that it is among recommendations that can be provided within the text messaging service [0362].  However, broadest reasonable interpretation of one having ordinary skill in the art would understand Cho’s admission that software may omit existing components or include additional components [0417] as encompassing modifying the range of keywords recognizable by natural language analysis6 [0070], modifying the range of displayed elements of the user interface7 [0289] and modifying the range of selectable recommended applications8 [0159].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein the inquiry is corresponding to video-conferencing, the affordance displayed pertains to video conferencing and when selected, initiates video-conferencing with the at least one other electronic device in view of the teaching of Taine to prevent a break in continuity during device use across applications. 

Device claim 15 and medium claim 19 are rejected as reciting limitations similar to method claim 3.

Medium claim 18 is rejected as reciting limitations similar to device claim 14.

Regarding claim 37, Cho in view of Taine discloses the method of claim 2.  Cho discloses the method wherein the message (S1005 of Figure 12A) comprises an inquiry [0029] initiating an application (Figure 20A; [0298]: Selectable content/applications displayed which are relevant to the question discerned from a received message) is from the at least one other electronic device (200 of Figure 12A), and the message is prepared by a user ([0129]: e.g. Hyunjin) of the at least one other electronic device (200).  
Cho does not explicitly disclose the method wherein the inquiry initiates video-conferencing with the at least one other electronic device.
However, Taine discloses analysis of conditions [0086] to send a notification [0087] initiating a video call [0094].  Cho’s application recommendations [0298] by discerned/implied meaning of a message [0070] can be expanded to comprise additional components beyond those explicitly stated [0417].  The proposed modification is for Cho’s natural language analysis [0070] on a device facilitating video calls between users [0343] to be modified with recognition of “...meaning...” pertaining to video calls, taught by Taine.  This is among the functionality preventing a break in continuity during device use across applications [0006].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the inquiry initiates video-conferencing with the at least one other electronic device in view of the teaching of Taine to prevent a break in continuity.

Cho in view of Taine, as respectively applied to claims 3, 15, 19 and 2 above, and further in view of Park et al. (2015/0172584; hereinafter Park; this combination of references hereinafter referred to as CTP).

Regarding claim 5, Cho in view of Taine discloses the method of claim 3.  
Cho in view of Taine does not explicitly disclose the method wherein the messaging content overlays the video- conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alterative form of the camera preview screen being expanded to fill the screen (Figure 9), remaining visible behind the message history.  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the messaging content overlays the video- conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.  



Cho in view of Taine does not explicitly disclose the method wherein initiating video conferencing further comprises, displaying an input area overlaying at least a portion of the video-conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alternative form of the camera preview screen being expanded to fill the screen (Figure 9), remaining visible behind the message history, having an input area (Comprising TEXT INPUT, SEND and paperclip buttons) overlapping therewith.  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein initiating video conferencing further comprises, displaying an input area overlaying at least a portion of the video-conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application. 

Device claim 16 and medium claim 20 are rejected as reciting limitations similar to method claim 5.



Cho in view of Taine does not explicitly disclose the device wherein the one or more programs include instructions for: in response to receiving the instructions, displaying an input area overlaying at least a portion of the video-conferencing content.  
However, Park’s touch sensitive display for the interface [0070] for a message history and captured video [0014] which may be provided in at least one example (Figure 9) with the captured video established as a wallpaper screen [0048] overlapping with the input area (Comprising TEXT INPUT, SEND and paperclip buttons).  This is among the measures by which captured content may be transmitted alongside engaging a messenger application ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein the one or more programs include instructions for: in response to receiving the instructions, displaying an input area overlaying at least a portion of the video-conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.  

Medium claim 21 is rejected as reciting limitations similar to device claim 17.



Cho does not explicitly disclose the method wherein initiating video-conferencing comprises displaying within the communication user interface the messaging content and video-conferencing content between the electronic device and the at least one other electronic device.
However, Taine’s communication interface [0001] comprises windows (630 of Figure 6B, 650 of Figure 6C) comprising caller/callee video streams ([0096], [0097]) displayed within a comparable communication user, in addition to regions comprising messaging content (Comprising position of message “...Michael is sharing live video.  Tap to share video back.  Swipe down to hide..”9).  This is among the functionality preventing a break in continuity during device use across applications [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein initiating video-conferencing comprises displaying within the communication user interface the messaging content and video-conferencing content between the electronic device and the at least one other electronic device in view of the teaching of Taine to prevent a break in continuity.
Cho in view of Taine does not explicitly disclose the method wherein at least one of the messaging content overlays the video-conferencing content.  
In the same field of endeavor, Park discloses a touch sensitive display forming the interface [0070] for a message history and camera preview screen of captured video [0014].  The presentation of the camera preview screen alongside the message history in one embodiment (Figure 8) may be provided in the alternative form of the camera preview 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein at least one of the messaging content overlays the video-conferencing content in view of the teaching of Park to enhance the transmission of captured content while engaging a messenger application.  

iix.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CTP as respectively applied to claims 6, 5 above, and further in view of Geiger et al. (2017/0054663; hereinafter Geiger).

Regarding claim 7, CTP discloses the method of claim 6.  
CTP does not explicitly disclose the method wherein the input area includes a virtual keyboard.
However, Geiger’s mobile device [0001] imports video into a messaging environment ([0054]; Figure 5D).  The subsequent prompt of a keyboard (516 of Figure 5E), by cutting off a portion of the image (341-3 of Figure 5D) visible prior to the prompt of the keyboard, is interpreted to be overlaying the image underneath.  As a modification of cited prior art comprising Park, said image may correspond to the camera preview screen expanded to fill the area of the screen (Figure 9).  This is among the measures ensuring convenience when blending videos with a texting environment [0003].



Regarding claim 8, CTP discloses the method of claim 5.  
CTP does not explicitly disclose the method wherein the messaging content is at least partially transparent to allow the underlying video-conferencing content to be simultaneously viewed.  
In the same field of endeavor, Geiger discloses a mobile device [0001] capturing and importing video into a messaging application ([0054]; Figure 5A).  Message bubbles (Figure 5F: e.g. 343-8...343-10) are formed with a transparency to maintain the visibility of the video underneath [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the messaging content is at least partially transparent to allow the underlying video-conferencing content to be simultaneously viewed in view of the teaching of Geiger to ensure convenience when blending video into a texting environment.  


Cho in view of Taine, as applied to claim 3 above, and further in view of Payne (2014/0885334; this combination of references hereinafter referred to as CTS).

Regarding claim 9, Cho in view of Taine discloses the method of claim 3.  Cho discloses the method wherein the messaging content includes message bubbles that represent messages (Figure 4: 50 – 53) sent at different times (Shown labels of 8:28, 8:30, 8:31, 8:33).
Cho in view of Taine does not explicitly disclose the method wherein each message bubble has a transparent background.  
In the same field of endeavor, Payne discloses the viewing of camera captured content while text messaging [0001] establishing text message bubbles (Figure 3A) as either transparent or semi-transparent to ensure the background remains at least partially visible [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein each message bubble has a transparent background in view of the teaching of Payne to ensure the background remains at least partially visible.  

Regarding claim 11, CTS discloses the method of claim 9.  
Cho does not explicitly disclose the method wherein the messaging content includes textual information or other visual information that is not transparent.  
However, Payne’s viewing of camera captured content while text messaging [0001] establishes text message bubble (Figure 3A) as either transparent or semi-transparent while the text content therein is opaque to remain legible [0008].


x.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CTS, as applied to claim 9 above, and further in view of Geiger.

Regarding claim 10, CTS discloses the method of claim 9.  
Cho does not explicitly discloses the method wherein the transparent background has a transparency that is based on the different times the messages were sent.  
However, Geiger’s mobile device [0001] imports video into a messaging environment ([0054]; Figure 5F) wherein older messages are made more transparent [0093].  This is among the measures ensuring convenience when blending videos with a texting environment [0003].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein the transparent background has a transparency that is based on the different times the messages were sent in view of the teaching of Geiger to ensure convenience when blending video into a texting environment.  


Cho in view Taine, as applied to claim 3 above, and further in view of Gottlieb (2013/0191479).

Regarding claim 12, Cho in view of Taine discloses the method of claim 3.  
Cho in view of Taine does not explicitly disclose the method wherein displaying the video-conferencing content includes fading-in the video-conferencing content.  
In the same field of endeavor, Gottlieb manages video communication among a group of people [0002] with an intermediate mode [0012] or comparable representation [0048], from which a transition to a user’s video occurs by being faded in, as a measure to ensure robust communication [0043] corresponding to higher resolution and refresh rate [0012].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cho to be modified wherein displaying the video-conferencing content includes fading-in the video-conferencing content in view of the teaching of Gottlieb to ensure robust communication.  


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0077]: “...small overlay window {e.g. 630 of Figure 6B} may be away from the bottom, where the latest chat messages may be displayed...”; this is interpreted as more explicit communication of chat messages as shown in Figure 3, intended to populate the interface in the examples of Figure 6A – 6C, even though none are shown.
        2 See footnote (7).
        3 Thus including initiating video conferencing with at least one other electronic device as among the received messages that may be recognized.
        4 Thus including video conferencing as among the types of displayed affordances.
        5 Thus including initiating video conferencing with another electronic device as among the applications that may be launched, in response to the selection of its corresponding displayed affordance.
        6 See footnote (1).
        7 See footnote (2).
        8 See footnote (3).
        9 Area of said message interpreted to correspond to messaging content between users, as shown in Figure 3 [0077].